DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The added limitations are in underlined bold italics (example) and the deleted limitations are in strikethrough bold italics (). Support for the added limitations is in at least paragraphs 0001 and 0004 of the specification.

Replace Claim 1:
A debris collection tool, comprising: 
an inner mandrel; 
a cover assembly disposed around the inner mandrel, the cover assembly including a plurality of covers spaced from one another along a length of the assembly creating a gap between adjacent covers; and 
a carrier disposed around the inner mandrel and within the cover assembly and axially movable relative to the inner mandrel and to the cover assembly, the carrier including an annular piston and a plurality of magnet groups spaced from one another along a length of the carrier whereby, in an unactuated position of the tool, each of the plurality of magnet groups is under one of the plurality of covers, and in an actuated position, each of the plurality of magnet groups is aligned with a gap between covers and exposed to a wellbore; 
wherein the inner mandrel includes a port providing a fluid path between a bore of the tool and the annular piston of the carrier.

Replace Claim 21:
A debris collection tool, comprising: 
an inner mandrel; 
a cover assembly disposed around the inner mandrel, the cover assembly including a plurality of covers spaced from one another along a length of the assembly such that a gap exists between adjacent covers;
a carrier disposed around the inner mandrel within the cover assembly and axially movable relative to the inner mandrel and to the cover assembly, the carrier including a plurality of magnet groups spaced from one another along a length of the carrier whereby, in an unactuated position of the tool, each of the plurality of magnet groups is under one of the plurality of covers, and in an actuated position, each of the plurality of magnet groups is aligned with a gap between covers and exposed to a wellbore; and 
a reset assembly configured to return the tool to the unactuated position.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  An inner mandrel within a carrier with magnets in a wellbore was not found in the prior art. The closest prior art is U.S. Patent No. 7,735,547 to Telfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678